IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ADRIAN P. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-2690

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 1, 2015.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Adrian P. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL and RAY, JJ., and SMILEY, ELIJAH, ASSOCIATE JUDGE,
CONCUR.